DETAILED ACTION
Claims 4, 8-11, 13-21, 24, 26-30, 33, and 36 are canceled.  Claims 1 and 22 are currently amended.  A complete action on the merits of pending claims 1-3, 5-7, 12, 22, 23, 25, 31, 32, 34, 35, 37 and 38 appears below.
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/12/21 has been entered.
Response to Amendment
	Acknowledgment is made to Applicant’s amendments filed 3/12/21.
Claim Rejections - 35 USC § 103
Claim 1, 3, 5, 7, 12, 22, 23, 25, 31, 32, 34, 37, and 38 are rejected under 35 U.S.C. 103as being unpatentable over Hanna US 20100057084 (Hanna) in view of Sigmon et al US 8858588 (Sigmon).
Regarding claim 1, Hanna teaches a. a first arm (Fig. 6A jaw 610) comprising: i. a first jaw (Fig. 6A electrode 612) comprising a first proximal end (Fig. 6A 612 under proximal 690) and a first distal end (Fig. 6A 612 under distal 690), wherein the first proximal end and the first distal end are coplanar (Fig. 6A); and b. a second arm (Fig. 6A jaw 620) comprising: i. a second jaw (Fig. 6A electrode 622) comprising a second distal end (Fig. 6A 622 at distal 690); wherein the first jaw comprises a first protrusion (Fig. 6A proximal 690), the first protrusion projects from the first jaw in a direction of the second jaw, wherein the first protrusion (Fig. 6A) is above a plane defined by the coplanar first proximal end and first distal end; wherein the second jaw comprises a flat surface extending from the second distal end to a second proximal end defining a planar surface (Fig. 6A surface of 622) with no protrusions rising above the flat surface of the second jaw (Fig. 6A the flat surface can be characterized as only the portion between the insulating members and thus does not have any protrusions based on that interpretation or par. [0010] and claim 3 where it is stated that only one of the surfaces may have one insulating member even though the figures show that there are four insulating members), and wherein during movement of the medical instrument into a closed configuration, the first distal end and the second distal end make contact, which occurs after the first protrusion and the flat surface make contact and wherein during movement into the closed configuration, the first jaw and the second jaw have a generally non-parallel orientation during a closing movement (Figs. 6A-C).  
	Hanna does not explicitly teach wherein the first distal end of the first jaw extends distally past the distal end of the first arm and the second distal end of the second jaw extends distally past the distal end of the second arm and first pivot located at a 
	Sigmon, in an analogous medical instrument teaches two jaws 44 and 46 that extend distally of the arms 68 and 70 and have a pivoting point in the middle of them (Fig. 9).
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the jaws of Hanna to have a midpoint biasing pivot and to extend distally of the arm, as taught by Sigmon so that the end effector is able to have a farther reach and open wider (Sigmon col. 6 line 55 to col 7 line 5).
Regarding claim 3, Hanna teaches wherein after the first protrusion and the flat surface make contact, both the first jaw and the second jaw pivot about the first protrusion (Fig. 6A-C). 
Regarding claim 5, Hanna teaches wherein the first arm comprises a first force receiving section (Fig. 6A 611a) and the second arm comprises a second force receiving section (Fig. 6A 621a), and wherein moving the medical instrument into the closed configuration comprises applying a force to the first force receiving section and to the second force receiving section so that the first jaw and the second jaw are moved towards one another (par. [0052] part of pivot connection with pivot pin).  
Regarding claim 7, Hanna teaches wherein the medical instrument is configured to be gripped by a user, and the force applied to the first force receiving section and the second force receiving section is finger pressure (Fig. 1 pistol grip).  
Regarding claim 12, Hanna teaches wherein the first jaw comprises a first tissue contacting surface having a length extending between the first proximal end and the first distal end (Fig. 6A sealing surface 614); and wherein the length of the first protrusion is less than the length of the first tissue contacting surface (Fig. 6A).  
Regarding claim 22, Hanna teaches a. a first arm (Fig. 6A jaw 610) comprising: i. a first jaw (Fig. 6A electrode 612) comprising a first proximal end (Fig. 6A 612 under proximal 690) and a first distal end (Fig. 6A 612 under distal 690), ii. a first pivot connecting the first jaw and the first arm and providing for the first jaw to move relative to the first arm (Fig. 6A connection of 610 and 612 through 672); and iii. a biasing member located between the first arm and the first jaw (Fig. 6A member 672), wherein the biasing member is positioned between the first proximal end and the first distal end of the first jaw (Fig. 6A portion on top of 612) such that the biasing member is configured to bias a proximal portion of the first jaw away from the first arm and bias a distal portion towards the first arm (going from Fig. 6B to Fig. 6A shows how the biasing member keeps the proximal portion away from the arm); b. a second arm (Fig. 6A jaw 620) comprising: iii. a second jaw (Fig. 6A electrode 622) comprising a second distal end (Fig. 6A distal 690); wherein one of the first jaw and the second jaw comprises a first protrusion that extends in a direction of the other of the first jaw and the second jaw (Fig. 6A proximal 690 on 612), wherein when the medical instrument is moved into a closed configuration, a distal end of the first jaw and a distal end of the second jaw 
Regarding claim 23, Hanna teaches wherein the second jaw is connected to the second arm with a second pivot that provides for the second jaw to move relative to the second arm, and wherein the second arm comprises a biasing member located between the second arm and the second jaw (Figs. 6A-C member 692).  
Regarding claim 25, Hanna teaches wherein the second jaw comprises a proximal end, and the proximal end and the second distal end are coplanar (Fig. 6A 690 of the proximal and distal end of 622 are coplanar).  
Regarding claim 31, Hanna teaches a. a first arm (Fig. 6A jaw 610) comprising: a first jaw (Fig. 6A electrode 612) comprising a first proximal end (Fig. 6A 612 under proximal 690) and a first distal end (Fig. 6A 612 under distal 690), wherein the first proximal end and the first distal end are coplanar (Fig. 6A); and b. a second arm (Fig. 6A jaw 620) comprising: a second jaw (Fig. 6A electrode 622) comprising a second proximal end (Fig. 6A 622 at proximal 690) and a second distal end (Fig. 6A 622 at distal 690); wherein the second proximal end and the second distal end are coplanar (Fig. 6A), wherein the second jaw comprises a flat surface extending from the second distal end to the second proximal end defining a planar surface with no protrusions rising above the flat surface of the second jaw (Fig. 6A the flat surface can be characterized as only the portion between the insulating members and thus does not have any protrusions based on that interpretation or par. [0010] and claim 3 where it is stated that only one of the surfaces may have one insulating member even though the figures show that there are four insulating members); wherein the first jaw comprises a 
Regarding claim 32, Hanna teaches wherein the first jaw is configured to pivot after the protrusion and the opposing jaw make contact (Figs. 6A-C).  
Regarding claim 34, Hanna teaches wherein the first projection is non-electrically conductive (par. [0053]).  
Regarding claim 37, Hanna teaches wherein when the medical instrument is moved into the closed configuration, the distal end of the first jaw and the distal end of the second jaw make contact, which occurs after the first protrusion and a second protrusion provided on the other of the first jaw and the second jaw make contact (Figs. 6A-C).  
Regarding claim 38,.
Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hanna and Sigmon, as applied to claim 1, and further in view of Livneh US 20100305564 (Livneh).
Regarding claim 2, Hanna and Sigmon do not explicitly teach wherein after the first protrusion and the flat surface make contact, one of the first jaw and second jaw pivots about the first protrusion without the other jaw pivoting until the first distal end and the second distal end make contact.  
Livneh, in an analogous medical instrument, teaches that either both the jaws can move or one jaw can be ridged while the other rotates (par. [0021]).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify both jaws rotating as taught by Hanna and Sigmon to have one jaw rotate as taught by Livneh since it is a known technique known in the art to grasp tissue (Livneh par. [0021]).
Regarding claim 6, Hanna teaches wherein the medical instrument comprises a tubular introducer extending from a hand piece (Fig. 1 shaft 12).
Hanna does not explicitly teach wherein the force is applied to the first force receiving section and the second force receiving section by moving the introducer over the first force receiving section and the second force receiving section.  
	Livneh, in an analogous medical instrument, teaches where sheath 18 moves toward the jaws and engages curved portions to close the jaws (par. [0036]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to substitute the pin and slot pivoting of Hanna and .
Claims 35 is rejected under 35 U.S.C. 103 as being unpatentable over Hanna and Sigmon, as applied to claim 1, and further in view of Roy et al. US 20140230243 (Roy).
Regarding claim 35, Hanna and Sigmon do not explicitly teach wherein the first protrusion has a rounded top, and the first jaw rotates about the first protrusion during movement of the medical instrument into the closed configuration.  
	Roy, in an analogous medical instrument, teaches where jaw protrusions 42 are rounded (Fig. 2A).
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the protrusion on the proximal end of the first jaw, as taught by Hanna, to be rounded, as taught by Roy, to prevent tissue from being pinched when the jaws are closed. 
Response to Arguments
Applicant's arguments filed 3/12/21 have been fully considered but they are not persuasive.  The applicant argues that Hanna has the jaws parallel in the closed configuration and thus cannot read on the claim amendments.  However, that is not explicitly what the claim states.  The claim states that they are not parallel during the movement to the closed configuration.  As seen in Fig. 6A of the first and second jaws are not parallel.  When starting the movement into the closed configuration they still would not be parallel, since even a small movement to the closed configuration would still be movement toward closure.  The applicant pointed out they become parallel in the .  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN T. CLARK whose telephone number is (408)918-7606.  The examiner can normally be reached on Monday-Friday 7AM-3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











/R.T.C./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794